COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00088-CR


JAMARIO BERNARD PICKETT                                            APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Jamario Bernard Pickett attempts to appeal from his conviction

for assault on a family or household member with a previous conviction. See

Tex. Penal Code Ann. § 22.01(b)(2)(A) (West Supp. 2013).       The trial court’s

certification states that this “is a plea-bargain case, and the defendant has NO

right of appeal.” On March 10, 2014, we notified Pickett that this appeal was


      1
      See Tex. R. App. P. 47.4.
subject to dismissal unless he or any party desiring to continue the appeal filed a

response by March 20, 2014, showing grounds for continuing the appeal. See

Tex. R. App. P. 25.2(d), 44.3. We have received no response. Accordingly, in

accordance with the trial court’s certification, we dismiss this appeal. See Tex.

R. App. P. 25.2(d), 43.2(f).

                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 3, 2014




                                        2